Citation Nr: 0736064	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for cervical spine 
disability, claimed as a residual of head trauma.  
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for right shoulder/arm 
disability, claimed as a residual of head trauma. 
 
3.  Entitlement to service connection for headaches, claimed 
as a residual of head trauma. 
 
4.  Entitlement to service connection for anxiety and 
depression, to include as a residual of head trauma. 
 
5.  Entitlement to service connection for lumbar spine 
arthritis, to include as a residual of head trauma. 
 
6.  Entitlement to service connection for fibromyalgia, to 
include as a residual of head trauma. 
 
7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as a residual of head trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
declined to reopen the claims of service connection for a 
cervical spine and right shoulder/arm disabilities as a 
residual of head injury.  Those rating determinations also 
denied service connection for headaches, anxiety and 
depression, lumbar spine arthritis, fibromyalgia, and 
bilateral carpal tunnel syndrome, all to include as residuals 
of head trauma.

The veteran was afforded a personal hearing at the RO in 
April 2004, and before the undersigned Veterans Law Judge 
sitting at Chicago, Illinois in August 2007.  The transcripts 
are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that she now has multiple disabilities as 
the result of a head injury during active duty.  Service 
medical records document blunt head trauma in March 1982 for 
which she was afforded neurological consultation.

The appellant presented testimony on personal hearing in 
August 2007 to the effect that she has been told by her 
treating physicians that current disorders of the neck, right 
shoulder and arm, headaches, anxiety and depression, lumbar 
spine arthritis, and fibromyalgia are all residuals of head 
trauma.  Her representative requested a current examination, 
specifically by an independent medical expert, to determine 
the etiology of her symptomatology. 

In this instance, the Board observes that the appellant was 
afforded a VA examination in December 2002 for claimed 
orthopedic and neurological disorders affecting the right 
side of her body.  It was not noted that the claims folder 
was reviewed at that time, as clinical history appears to 
have been obtained from the veteran only.  Moreover, the 
appellant has since claimed a number of other disorders for 
which a VA compensation examination has never been performed.  
Therefore, after review of the record, the Board finds that 
the issues do not as yet present a case of such medical 
complexity or controversy to meet the requirements for 
obtaining an advisory opinion from an independent medical 
expert. See 38 U.S.C.A. §§ 5103A (d) and 7109 (West 2002 & 
Supp. 2006).  The necessity of obtaining such an opinion is 
left to the discretion of the Board. See Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).

The Board does find, however, that a current comprehensive VA 
examination is warranted.  Review of the record shows that 
although findings have been made by the RO that the veteran 
does not have residual disability related to head trauma in 
service, there is no medical opinion to this effect for at 
least five of the disorders for which service connection is 
sought.  It is the province of trained health care providers 
to enter conclusions that require medical expertise such as 
opinions as to diagnosis and causation. See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  It is also well established that 
the VA adjudicator is not free to substitute its own judgment 
for that of an expert. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Additionally, as noted previously, it does 
not appear that the claims folder was reviewed on VA 
examination of the neck and right shoulder in December 2002.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that post-service reference 
to injuries sustained in service without a review of service 
medical records is to be given little to no weight. See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board is 
thus of the opinion that the current clinical record is not 
sufficiently developed to definitively conclude that the 
claimed disorders are not related to head injury in service.  
Therefore, the veteran should be afforded a current 
neurological evaluation, to include review of the record and 
medical opinion.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran stated on personal hearing that she continued to 
receive treatment at the Rockford, Illinois and Madison, 
Wisconsin VA facilities.  VA outpatient clinical records from 
those centers date through April 16, 2005 and April 2006, 
respectively.  As VA has notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).s

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to all of the issues on 
appeal .  The veteran should 
specifically be advised as to what 
is required to substantiate the 
claims, and told to provide any 
evidence in her possession that is 
pertinent to her claims.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  All VA clinical records dating 
from April 17, 2005 should be 
retrieved from the Rockford, 
Illinois VA facility, and dating 
from May 2006 at the Madison, 
Wisconsin VA Medical Center, and 
associated with the claims folder.  

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for an examination by a 
board-certified VA 
neuropsychiatrist to determine if 
she now has residual disability 
related to head trauma in service.  
All indicated tests and studies 
should be performed, and all 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis (es).  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  A comprehensive 
clinical history should be 
obtained.  Following physical 
examination and clinical review, 
the examiner should provide an 
opinion as to whether it is at 
least as likely than not (a 50 
percent probability or greater) or 
less likely than not (less than 50 
percent probability) that the 
veteran now has cervical spine and 
right shoulder/arm disabilities, 
headaches, anxiety and depression, 
lumbar spine arthritis, 
fibromyalgia, and bilateral carpal 
tunnel syndrome related to 
service, to include as a residual 
of head trauma.  Each claimed 
disability should be addressed 
separately.  The examiner is 
requested to provide detailed 
rationale with specific references 
to the record for the opinions 
provided.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




